                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                    No. 5:20-cv-354-BO

 HENRY HALLAGER                                 )
                                                )
                                                )
                                                )
                v.                              )    NOTICE OF SPECIAL APPEARANCE
                                                )
 ACCOUNT RESOLUTION SERVICES,                   )
 LLC; EXPERIAN INFORMATION                      )
 SOLUTIONS, INC.


       Please take notice that the undersigned Nicholas Linker hereby enters a notice of special

appearance as counsel for Henry Hallager in the above-captioned matter, in association with

Local Civil Rule 83.1(d) counsel, Chad Diamond..

       I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the court.

                                                   /s/ Nicholas Linker
                                               Nicholas Linker, Esq.
                                               Zemel Law, LLC
                                               660 Broadway
                                               Paterson, New Jersey 07514
                                               201-500-6961
                                               nl@zemellawllc.com
                                               New Jersey Bar. No. 146732015
                                               Attorney for Henry Hallager

                                                   /s/ Chad Diamond
                                               Chad Diamond, Esq.
                                               N.C. Bar No. 40842
                                               3356 Maywood Drive
                                               Charlotte, NC 28205
                                               980-225-2280
                                               chad.diamond@gmail.com
                                               Local Civil Rule 83.1(d) Counsel
                                               for Henry Hallager



          Case 5:20-cv-00354-BO Document 39 Filed 09/15/21 Page 1 of 1
